Title: From Thomas Jefferson to Charles Bellini, 16 December 1792
From: Jefferson, Thomas
To: Bellini, Carlo (Charles)



Dear Sir
Philadelphia Dec. 16. 1792.

The bearer hereof, Mr. Edwards, son of the Senator of that name from Kentuckey, proposing to go to Williamsburg for the benefit of the schools for law, and French there I take the liberty of presenting him to your acquaintance and friendly aid. He possesses a good understanding, considerable reading, and great thirst after information, and I am persuaded that any friendly offices you may be so good as to render him will be sown on a good soil. I am happy in this and every occasion of recalling myself to your recollection and to that of Mrs. Bellini, of assuring you of my unalterable esteem and attachment, and of renewing my prayers for your health and happiness. Express to her, if you please these my sincere sentiments and accept yourself assurances of the same equally sincere from Dear Sir your affectionate friend & servt

Th: Jefferson

